UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 03-7055



JOSEPH DONALD LEE GREENE,

                                                 Plaintiff - Appellant,
          versus


GENE M. JOHNSON, Director; RUFUS FLEMING,
Regional Director; H. R. POWELL, Warden; POPE
GRIZZARD, Operations Officer; J. H. BONEY,
Mailroom Supervisor; CORRECTIONAL OFFICER
ASHBURN, Mailroom Clerk; JAMES BEALE, Warden,

                                                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca Beach Smith, District
Judge. (CA-02-611-2)


Submitted:   October 9, 2003                 Decided:   October 21, 2003


Before LUTTIG, KING, and DUNCAN, Circuit Judges.


Dismissed in part and affirmed in part by unpublished per curiam
opinion.


Joseph Donald Lee Greene, Appellant Pro Se. Richard Carson Vorhis,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Joseph Donald Lee Greene, a Virginia prisoner, appeals the

district court’s order denying his motion for appointment of

counsel, motion for default judgment, and a temporary restraining

order and/or a preliminary injunction.              We dismiss in part and

affirm in part.

     As to the district court’s order denying Greene’s requests for

appointment of counsel and motion for default judgment, these are

not final orders, and are not appealable.           28 U.S.C. § 1291 (2000);

see Miller v. Simmons, 814 F.2d 962, 967 (4th Cir. 1987).                     We

therefore dismiss the appeal as to those orders as interlocutory.

     To   the   extent   Greene   appeals     the   denial   of   a   temporary

restraining     order,   such   denial   is   not   ordinarily    appealable.

Virginia v. Tenneco, Inc., 538 F.2d 1026, 1029-30 (4th Cir. 1976).

Because the case presents no exceptional circumstances, we decline

to review the denial of a temporary restraining order, and dismiss

the appeal as it pertains to that order.

     Finally, to the extent that Greene appeals the denial of his

request for a preliminary injunction, we have reviewed the record

and the district court’s opinion and find no abuse of discretion.

Accordingly, we affirm that part of the order on the reasoning of

the district court.      See Greene v. Johnson, No. CA-02-611-2 (E.D.

Va. July 7, 2003).       We dispense with oral argument because the

facts   and   legal   contentions   are     adequately    presented     in   the


                                     2
materials   before   the   court   and   argument   would   not   aid   the

decisional process.




                                   DISMISSED IN PART; AFFIRMED IN PART




                                    3